Order unanimously reversed on the law and in the exercise of discretion and that branch of the motion requiring plaintiffs to serve an amended complaint which shall separately state and number their causes of action is granted pursuant to rule 90 of the Rules of Civil Practice, with $20 costs and disbursements to appellants. That branch of the motion to dismiss *662the complaint pursuant to rule 106 is denied without prejudice. The position taken by plaintiffs that there is but one cause of action for a single salary, payable to both plaintiffs jointly — and only jointly — and payable by the four defendant corporations jointly is not borne out by the pleading. Certainly both plaintiffs could not have been one officer of the corporations. Each plaintiff as an officer would be entitled to be paid as such officer and not both for the same office. Since plaintiffs will be required to serve an amended complaint, separately stating their causes of action, it would be well that such amended complaint give heed to the objections raised in that branch of the motion made by defendants under rule 106 of the Rules of Civil Practice. There should at least be specific allegations as to the nature and terms of the contract claimed, the offices to which plaintiffs were chosen, the performance of the alleged contract and the breach, so that defendants can answer with some degree of clarity and certainty. While the instant complaint is a concise statement, it hardly meets the other requirement of section 241 of the Civil Practice Act that it also be a plain one. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.